Nolan, J.
(dissenting). I dissent. The court pretends that this case has nothing to do with the question whether Keep was married to the man whom she followed to Northampton to continue their relationship of concubinage. Of course, this pretense is absurd because, if they had been married and Keep left her employment to follow her husband, the case would not be before us (on this issue, at least) and the Civil Liberties Union of Massachusetts, Massachusetts Law Reform Institute, Inc., and Gay & Lesbian Advocates & Defenders, who filed an amicus brief, would have absolutely no interest in the case. The only matter addressed in this amicus brief is the agitation to jettison the traditional concept of *854family in favor of any amorphous arrangement which parties may find desirable. This argument is the principal thrust of Reep’s brief as well. This case is before us precisely because the court must decide whether to treat Reep as if she were married to the man with whom she has cohabited. We are not faced with a brother or sister who terminates his or her employment to follow a sibling who is a dependent or a parent-child relationship of dependency.
Until today, the court has recognized the singularity of the marital status in the face of claims by those who cohabited as if they were married. We have always recognized the distinction. Massachusetts does not recognize common law marriages. We have said that “[c]ohabitation within this Commonwealth, in the absence of a formal solemnization of marriage, does not create the relationship of husband and wife.” Davis v. Misiano, 373 Mass. 261, 262 (1977). We have said that a woman has no right to receive separate support without the existence of a marriage. Ragucci v. Ragucci, 357 Mass. 235, 237 (1970).
Massachusetts has a strong public policy in preventing the rules governing marriage from being subverted. Green v. Richmond, 369 Mass. 47, 51 (1975). We have guarded jealously the rules applicable to married people, and we háve not extended them to parties who cohabitate without marriage. For example, compelled testimony as to private conversations between spouses after marriage is barred but the disqualification does not apply to conversations before marriage. Commonwealth v. Barronian, 235 Mass. 364, 366 (1920). In Feliciano v. Rosemar Silver Co., 401 Mass. 141, 142 (1987), a man sustained personal injuries and his live-in companion of approximately twenty years sought recovery for loss of consortium: The parties used the man’s surname, held themselves out as husband and wife, had joint savings accounts, filed joint tax returns, jointly owned their home, depended on each other for comfort and guidance, and maintained a sexual relationship to the exclusion of all others. We held that she was not entitled to recover for loss of consortium because they were not married. We pointed out that marriage is not a *855mere contract between parties, but rather, “[i]t is the foundation of a family [and a] -social institution of the highest importance,” in the integrity of which the Commonwealth has a deep interest. Id. The right to recover for loss of consortium promotes the value of family. As we held in Feliciano, “that value would be subverted by our recognition of a right to recover for loss of consortium by a person who -has not accepted the correlative responsibilities of marriage.” Id.
The position which I take today with respect to Reep’s claim is entirely consistent with the conclusions- of courts outside of Massachusetts. See Norman v. Unemployment Ins. Appeals Bd., 34 Cal. 3d 1, 3 (1983); Davis v. Department of Employment Sec., 108 Wash. 2d 272, 281 (1987). In these cases, unmarried persons left employment to follow their cohabiting partners to other locations and were denied unemployment benefits.
In conclusion, the position taken by the court today is not only bad law; it is mischievous public policy and another paragraph in the obituary for the concept of a traditional family. Pro dolor.